Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-25-2008

USA v. Morris
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1781




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Morris" (2008). 2008 Decisions. Paper 1328.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1328


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                ____________

                    No. 07-1781
                   ____________

          UNITED STATES OF AMERICA,

                           Appellee

                           v.

               RODERICK MORRIS,

                          Appellant

                   ____________

     On Appeal from United States District Court
       for the Middle District of Pennsylvania
              (D. C. No. 05-cr-00484-1)
       District Judge: Honorable Yvette Kane
                    ____________

      Submitted Under Third Circuit LAR 34.1(a)
                   April 10, 2008

Before: SMITH, HARDIMAN and ROTH , Circuit Judges.

               (Filed: April 25, 2008)

                   ____________

             OPINION OF THE COURT
                  ____________
HARDIMAN, Circuit Judge.

       Roderick Morris appeals his federal drug-trafficking conviction claiming that the

facts underlying his federal conviction are substantially similar to those underlying an

offense on which Morris was acquitted in state court. We will affirm.

                                              I.

       Because we write exclusively for the parties, who are familiar with the facts and

proceedings below, we will not revisit them here. The Supreme Court has squarely held

that a federal prosecution is not barred under the Fifth Amendment’s Double Jeopardy

Clause by a prior state prosecution for the same act. See Abbate v. United States, 359

U.S. 187 (1959); see also Bartkus v. Illinois, 359 U.S. 121 (1959). Morris does not

dispute that Abbate and Bartkus are fatal to his appeal, but rather argues that the rationale

of those precedents was undermined by the Supreme Court’s subsequent decision in

Benton v. Maryland, 395 U.S. 784 (1969), in which the Supreme Court held that the

Double Jeopardy Clause applies to the states.

       Regardless of the merits of this argument, it is assuredly not our place to overturn

Supreme Court precedent. See Agostini v. Felton, 521 U.S. 203, 237 (1997); see also

United States v. Extreme Associates, Inc., 431 F.3d 150, 155-156 (3d Cir. 2005). And as

Morris candidly admits, even the members of this Court who have questioned the

continued viability of Abatte and Bartkus have acknowledged that this is a matter for the

Supreme Court. See United States v. Wilson, 413 F.3d 382, 394 (3d Cir. 2005) (Aldisert,



                                              2
J., dissenting) (“The time has come for the Supreme Court to revisit the issue.”); United

States v. Grimes, 641 F.2d 96, 104 (3d Cir. 1981) (“[W]e do not believe we are the proper

forum to overturn a legal directive from the Supreme Court.”).

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             3